Title: To James Madison from Armand Duplantier, 3 September 1805 (Abstract)
From: Duplantier, Armand
To: Madison, James


          § From Armand Duplantier. 3 September 1805, Baton Rouge. Has received the letter that JM wrote to him asking him to locate the lands that Congress has granted to Lafayette. Accepts the charge with plea sure. Will do all he can to locate them advantageously, wishing to be useful to Lafayette and to show a small proof of his own gratitude. Has not forgotten the kindness Lafayette showed him. Did not answer JM sooner because the fever he caught at New Orleans, which lasted the greater part of the summer and kept him in the country, prevented him from taking care of business, collecting information, and seeing things for himself.
          
          Says there is very little good land to grant in Orleans Territory. The greatest part, especially the best part, has been granted by earlier governments. According to the information he has received, there is, on the Amite River and the lake some beautiful land, but it is claimed by the owners of the Houma lands on the river, who claim that their property line extends to there and that they acquired their lands from the government as well as from the Indians. Since their line not only extends for a great distance, but also opens out considerably, they take in at least twenty-five to thirty thousand arpents in area. According to what he has been able to learn, their claims are not well-founded; consequently, he has written to Governor Claiborne. If these claimants do not really have legal rights to those quantities of land, they will not keep it, in which case he would find a way to place the greatest part of Lafayette’s grants there. Those lands would perfectly fulfill the object that JM proposed. They are in reach of the city, likely to grow promptly in value, and of good quality. One might also find on the Carondelet Canal a small portion of land, which, although low, would not fail to become of great value shortly, the canal being developed, and with the perspective of the incalculable growth which the city of New Orleans offers. Does not know of any other good land in Orleans region. If that which he is mentioning cannot be granted, it will be necessary to provide some from the other bank of the river, and he knows that area only imperfectly.
          Mr. de Nemours, who is on the Ouachita, where it is said that there are beautiful lands, and who wants to serve Lafayette as much as Duplantier does, could locate some of the grants in that area. The Opelousas and Atacapas country is also very beautiful country with beautiful lands. Will go to get information to learn if any of them are to be granted. Will also get information about the lands near Avoyelles and the Red River. Being nearer than the Ouachita, they would better suit. Will conduct himself according to the information he gets from Claiborne. Begs JM to believe that he will neglect nothing for the greater advantage of Lafayette’s interest, as he is flattered by the confidence Lafayette shows in him. If JM would care to address him, he will try to answer. Being a fellow countryman and companion-in-arms with Lafayette, will do everything for him. Moreover, Lafayette has had misfortunes which give him the greatest right to Duplantier’s friendship. If he can be of any use to JM in that country, begs of JM to dispose of him, and he will do his best.
        